Citation Nr: 1639213	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-23 155	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an undiagnosed illness, secondary to exposure to hazards during Gulf War service, to include carbon monoxide. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 1993 and from January 2004 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When a Veteran files a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed and labeled.  See, e.g., Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has construed the Veteran's original claim as indicated on the title page.  

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran has a diagnosis of a bilateral knee disability, competently and credibly reported an in-service incurrence and continued symptomatology thereafter.

2.  The Veteran received a diagnosis of hypertension (within one year of separation from active duty), has established presumptive service connection, and the record does not contain probative evidence to the contrary.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable outcome of this decision, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection for a bilateral knee disability

The Veteran seeks service connection for a bilateral knee disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with degenerative joint disease (DJD), osteoarthritis, and has reported experiencing trauma to his knees during his first period of active duty service.  See VA examination, 11 (Feb. 9, 2011); see also Private Treatment Records, 4 (June 3, 2016); see also VA Treatment Records, 1-2, 4-5 (Sept. 2, 2016);  see also Hearing Transcript, 3 (June 7, 2016).  Thus, the Board finds that the Veteran has satisfied the first two elements of service connection.  See Shedden, 381 F.3d at 1167.

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's bilateral knee disability and his reported active duty symptoms.  Notably, the Veteran underwent a VA examination of his knees in February 2011.  The examiner opined that the Veteran had preexisting knee problems and that active duty service "probably aggravated" his condition.  See VA examination, 16 (Feb. 9, 2011).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Although the Veteran has indicated that he injured his knees prior to his first period of active duty service, he has also stated that his knees were asymptomatic prior to entering active duty.  See Notice of Disagreement, 1 (Sept. 16, 2011).  The Veteran's initial enlistment examination did not note a bilateral knee disability.  See Service Treatment Records, 47 (Oct. 27, 2010).  In light of these facts, the Board finds that the Veteran's knee injury resolved itself prior to entering his first period of active duty and that the presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Based on her clearly stated conclusion, the VA examiner did not properly consider the Veteran's sound condition at enlistment.  See VA examination, 16 (Feb. 9, 2011).  Thus, the VA examiner relied upon insufficient facts to render her opinion and the Board finds it inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative medical opinions are based on sufficient facts).  Despite lacking the probative weight to adjudicate the claim outright, the Board notes that the VA opinion does provide limited persuasive evidence of causation.

For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy the nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A (d)(2)(B) that there be a nexus between service and a claimed condition. 

The Veteran is competent to describe his bilateral knee symptoms during and since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board notes that symptoms, not treatment, are the hallmark of entitlement to benefits under a theory of continuity of symptoms.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In the absence of any remarkable evidence discounting his credibility, the Veteran's statements attest to the continuity of symptomatology and the Board finds them persuasive. 

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board has assessed the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds persuasive or unpersuasive, and providing the reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  When augmented by the VA medical opinion indicating some degree of causation, the Board finds that the Veteran's reported continuity of symptomatology places the totality of the evidence at least in relative equipoise.  Therefore, based on the totality of the record, service connection for a bilateral knee disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Service connection for hypertension

The Veteran also seeks service connection for hypertension.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In February 2011, the Veteran received a diagnosis of hypertension during a VA examination.  See VA examination, 3 (Feb. 9, 2011).  The VA examiner noted the onset of the Veteran's hypertension as 2006.  Id. at 1.  Notably, the Veteran served on active duty until May 3, 2005 and received a diagnosis of hypertension, within one year of discharge, on May 2, 2006.  See DD-214, 1 (Oct. 26, 2010); see also VA Treatment Records, 101 (Nov. 2, 2010).  Thus, the Board finds the Veteran has satisfied the requirements for presumptive service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Although the Board notes that the VA examiner ultimately rendered a negative nexus opinion, she incorrectly stated that his hypertension occurred two years following active service.  See VA examination, 17 (Feb. 9, 2011).  As she relied upon insufficient facts to render her opinion, the Board finds it lacks the probative value required to rebut the presumption of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds that the totality of the evidence is at least in relative equipoise and that service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


ORDER

Service connection for a bilateral knee condition is granted. 

Service connection for hypertension is granted.


REMAND

The Veteran seeks service connection for an undiagnosed illness, manifested by symptoms, to include headaches, nausea, respiratory problems, edema, sleep disturbances, and skin problems.  Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.   38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorder.  See 38 C.F.R. § 3.317(b).  In this case, the Veteran has satisfied the requirements necessary to achieve "Persian Gulf Veteran" status.  See, e.g., DD-214, 1 (Oct. 26, 2010); see also 38 U.S.C.A. §§ 101(33), 1117; 38 C.F.R. § 3.317.  He has also reported specific symptomatology indicative of an undiagnosed Gulf War illness.  See Application for Compensation and/or Pension, 1, 5 (Oct. 22, 2010); see also Notice of Disagreement, 1-3 (Sept. 16, 2011); see also VA Form 9, 1-2 (July 26, 2013); see also Hearing Transcript, 2-24 (June 7, 2016); compare with 38 C.F.R. § 3.317(b).  

Notably, the Veteran received a VA Gulf War Medical Examination in August 2016.  See VA examination, 1-5 (Aug. 19, 2016).  Although the VA examiner addressed whether the Veteran had a diagnosis of chronic fatigue syndrome, the examiner did not contemplate the Veteran's other manifested symptoms indicative of an undiagnosed Gulf War illness.  See id. at 5; compare with id. at 1-2.  Thus, the VA examiner relied upon insufficient facts to appropriately render his medical opinion and the Board finds it inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative medical opinions are based on sufficient facts).  

Once VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, a new VA examination is necessary to fairly adjudicate the Veteran's claim.  Prior to requesting the examination, the Veteran should have the opportunity to identify any outstanding sources of treatment relevant to the claim remaining on appeal.  After receiving the requisite authorizations from the Veteran, any outstanding records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War General Medical Examination.  The claims file should be provided to, and reviewed by, the examiner.  

The examiner should state whether the Veteran's symptoms, to include headaches, nausea, respiratory problems, edema, sleep disturbances, and skin problems can be ascribed to any known clinical diagnoses.

If diagnosed disorders are established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability)  that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  The examiner should consider the Veteran's lay statements and testimony with regards to onset and continuity when forming the opinion. 

If any of the Veteran's symptoms, to include headaches, nausea, respiratory problems, edema, sleep disturbances, and skin problems cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The reasoning for all opinions offered should be provided. 

2.  Then, readjudicate the claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


